Name: Commission Regulation (EEC) No 2022/86 of 27 June 1986 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/34 Official Journal of the European Communities 1 . 7 . 86 COMMISSION REGULATION (EEC) No 2022/86 of 27 June 1986 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2670/85 (3), as last amended by Regulation (EEC) No 1858 /86 (4) initiated sales of certain beef held by certain intervention agencies ; whereas the minimum quantity was fixed at 40 000 tonnes ; whereas there are market outlets in certain non member countries for smaller quantities ; whereas it is opportune to amend the abovementioned Regulation and fix the minimum quantity at 25 000 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Article 4 ( 1 ) of Regulation (EEC) No 2670/85, *40 000' is replaced by '25 000'. Article 2 This Regulation shall enter into force on 7 July 1986 . It shall apply to contracts concluded on or after 7 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 253 , 24 . 9 . 1985, p. 8 . H OJ No L 161 , 17 . 6 . 1986, p. 20 .